Title: To Thomas Jefferson from Elizabeth Shackelford, 20 January 1825
From: Shackelford, Elizabeth
To: Jefferson, Thomas


 Sir,
Philadelphia
Jany 20th 1825
I hope you will not deem me bold, or presumptuous, in addressing you altho a stranger, I have frequently had the pleasure of seeing you when you, usd to stop at my Fathers at Culpeper Ct House, when on your way to congress; after the Death of my father I was persuaded to reside in Phila, where I have been upwards of seven years; but the Climate dissagreeing so much with my health, that I am obliged to have recourse to a more moderate one, and being partial to my native soil, and congenial souls; I have a wish to return to Virginia. my object in writing to you is, Sir, I have understood that the central colledge is or, will be in opperation in the spring, and if I coud under your influence get an establishment in one of the Boarding departments, it wou’d suit me very well as I understand the management of a Boarding house very well. I think, I feel a proper spirit of independance and as long as I am able, I wish to support it. I think a noble, generous mind, will view my motives, as a laudable, and praise worthy principle, and sir, if you will deem me worthy the trouble of writing to me, I shall be extremely obliged to you if you will give me some information respecting the rules and regulations of that Establishment and your candid opinion on the subject as it will all be most friendly receivd, and I hope sir, your influence will not be given to an unworthy member of society. I will refer, to Capt Phillip Slaughter, for any and every information you may wish respecting me, I hope you will have the goodness to answer this whether it meets your approbation or not.With the greatest respect sir, I am your humble servantElizabeth ShackelfordPSmy address Sansom St 29E S